
	
		I
		112th CONGRESS
		1st Session
		H. R. 3554
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2011
			Mr. Kucinich (for
			 himself, Mr. Grijalva, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the open-air cultivation of genetically
		  engineered pharmaceutical and industrial crops, to prohibit the use of common
		  human food or animal feed as the host plant for a genetically engineered
		  pharmaceutical or industrial chemical, to establish a tracking system to
		  regulate the growing, handling, transportation, and disposal of pharmaceutical
		  and industrial crops and their byproducts to prevent human, animal, and general
		  environmental exposure to genetically engineered pharmaceutical and industrial
		  crops and their byproducts, to amend the Federal Food, Drug, and Cosmetic Act
		  with respect to the safety of genetically engineered foods, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Genetically Engineered Safety
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Genetically engineered pharmaceutical and industrial crop
				safety
					Sec. 101. Short title.
					Sec. 102. Findings.
					Sec. 103. Definitions.
					Sec. 104. Regulation of production of pharmaceutical crops and
				industrial crops.
					Sec. 105. Civil penalties for violation.
					Sec. 106. Report to Congress on alternative methods to produce
				pharmaceutical and industrial crops.
					Title II—Genetically engineered food safety
					Sec. 201. Short title.
					Sec. 202. Findings.
					Sec. 203. Federal determination of safety of genetically
				engineered food; regulation as food additive.
					Sec. 204. User fees regarding determination of safety of
				genetic food additives.
					Sec. 205. Embargo authority.
					Sec. 206. Rulemaking; effective date; previously unregulated
				marketed additives.
				
			IGenetically
			 engineered pharmaceutical and industrial crop safety
			101.Short
			 titleThis title may be cited
			 as the Genetically Engineered Pharmaceutical and Industrial Crop Safety
			 Act of 2011.
			102.FindingsCongress finds the following:
				(1)A
			 pharmaceutical crop or industrial crop is a plant that has been genetically
			 engineered to produce a medical or industrial product, including a human or
			 veterinary drug, biologic, industrial, or research chemical, or enzyme.
				(2)The Department of Agriculture has issued
			 more than 270 permits for more than 300 outdoor field trials of plants
			 genetically engineered to produce experimental pharmaceuticals, industrial
			 enzymes and novel proteins. More than 80 percent of the field trial permits
			 involved feed crops, including corn, soybeans, rice, safflower, barley,
			 alfalfa, mustard greens, peas, sugarcane, tomatoes, and wheat.
				(3)Many of the novel
			 substances produced in pharmaceutical crops and industrial crops exhibit high
			 levels of biological activity and are intended to be used for particular
			 medical or industrial purposes, under very controlled circumstances. None of
			 these substances is intended to be incorporated in food or to be spread into
			 the environment.
				(4)The magnitude of
			 the risks posed by pharmaceutical crops and industrial crops depends on many
			 factors, including the chemicals involved, the organisms or environments
			 exposed, and the level and duration of the exposure. Humans, animals, and the
			 environment at large could be at risk from contamination, a major concern of
			 which is that bioactive nonfood substances, which have not been tested, will
			 contaminate or otherwise adversely affect the food supply. Substances intended
			 for use as human drugs are especially problematic because they are intended to
			 be biologically active in people.
				(5)Pharmaceutical
			 crops and industrial crops also pose substantial liability and other economic
			 risks to farmers, grain handlers, food companies, and other persons in the food
			 and feed supply chain. These risks include liability for contamination
			 episodes, costly food recalls, losses in export markets, reduced prices for a
			 contaminated food or feed crop, and loss of confidence in the safety of the
			 American food supply among foreign importers and consumers of American
			 agricultural commodities.
				(6)These risks
			 necessitate a zero tolerance standard for the presence of pharmaceutical crops
			 and industrial crops and their byproducts in crops used to produce human food
			 or animal feed.
				(7)While there
			 presently exists a pro forma zero tolerance standard, the Department of
			 Agriculture and experts in the field acknowledge that contamination of human
			 food and animal feed is inevitable due to the inherent imprecision of
			 biological and agricultural systems, as well as the laxity of the regulatory
			 regime. This is illustrated, for example, in the Department of Agriculture’s
			 regulations, which aim not for prevention (recognized as unattainable), but
			 rather mitigation of the gene flow that results in contamination of food/feed
			 crops with these substances. Some experts in the field are calling for
			 establishment of tolerances, despite the potential risks involved.
				(8)The rapidly emerging field of synthetic
			 biology is an extreme form of genetic engineering that has been heralded as a
			 remedy for numerous societal ills ranging from climate change to environmental
			 pollutants. The goal of synthetic biology is to create life from scratch with
			 synthetic DNA or without the use of DNA entirely. DNA is synthesized by a
			 computer is then inserted into organisms. There are a range of practices which
			 can be classified as synthetic biology, but such practices are more commonly
			 defined as the design and construction of new biological parts, devices and
			 systems that do not exist in the natural world and also the redesign of
			 existing biological systems to perform specific tasks.
				(9)Proponents of synthetic biology are
			 developing products that they may soon seek approval for entry into the food
			 supply of the United States.
				(10)Therefore, appropriate regulatory controls,
			 as established by this title, are urgently needed to ensure that the byproducts
			 of pharmaceutical crops, industrial crops and organisms created as a result of
			 synthetic biology, as well as their byproducts, do not enter human food or
			 animal feed crops at any level.
				103.DefinitionsIn this title:
				(1)The term
			 genetically engineered plant means a plant that contains a
			 genetically engineered material or was produced from a genetically engineered
			 seed. A plant shall be considered to contain a genetically engineered material
			 if the plant has been injected or otherwise treated with a genetically
			 engineered material (except that the use of manure as a fertilizer for the
			 plant may not be construed to mean that the plant is produced with a
			 genetically engineered material).
				(2)The term
			 genetically engineered material means material that has been
			 altered at the molecular or cellular level by means that are not possible under
			 natural conditions or processes (including recombinant DNA and RNA techniques,
			 cell fusion, microencapsulation, macroencapsulation, gene deletion and
			 doubling, introducing a foreign gene, and changing the positions of genes),
			 other than a means consisting exclusively of breeding, conjugation,
			 fermentation, hybridization, in vitro fertilization, tissue culture, or
			 mutagenesis.
				(3)The term
			 genetically engineered seed means a seed that contains a
			 genetically engineered material or was produced with a genetically engineered
			 material. A seed shall be considered to contain a genetically engineered
			 material or to have been produced with a genetically engineered material if the
			 seed (or the plant from which the seed is derived) has been injected or
			 otherwise treated with a genetically engineered material (except that the use
			 of manure as a fertilizer for the plant may not be construed to mean that any
			 resulting seeds are produced with a genetically engineered material).
				(4)The term
			 pharmaceutical crop means a genetically engineered plant that is
			 designed to produce medical products, including human and veterinary drugs and
			 biologics. The term includes a crop intentionally treated with genetically
			 engineered material that, in turn, produces a medical substance.
				(5)The term
			 industrial crop means a genetically engineered plant that is
			 designed to produce industrial products, including industrial and research
			 chemicals and enzymes. The term includes a crop intentionally treated with
			 genetically engineered material that, in turn, produces an industrial
			 substance.
				104.Regulation of
			 production of pharmaceutical crops and industrial crops
				(a)Temporary
			 moratorium pending regulationsNo pharmaceutical crop or
			 industrial crop may be grown, raised, or otherwise cultivated until the final
			 regulations and tracking system required by this section are in effect.
				(b)Prohibition on
			 open-Air cultivationNo person may grow, raise or otherwise
			 cultivate a pharmaceutical crop or industrial crop in an open air
			 environment.
				(c)Prohibition on
			 use of common human foods or animal feedsNo person may grow,
			 raise, or otherwise cultivate a pharmaceutical crop or industrial crop in a
			 food commonly used for human food or domestic animal feed.
				(d)Biotech tracking
			 systemThe United States Department of Agriculture shall
			 establish a tracking system to regulate the growing, handling, transportation,
			 and disposal of all pharmaceutical and industrial crops and their byproducts to
			 prevent contamination.
				(e)RegulationsThe
			 Secretary of Agriculture shall issue regulations—
					(1)to enforce the
			 prohibitions imposed by subsections (b) and (c);
					(2)to designate the
			 foods commonly used for human food or domestic animal feed, the use of which as
			 a source of a pharmaceutical crop or industrial crop is prohibited by
			 subsection (c); and
					(3)to establish the
			 tracking system required by subsection (d).
					105.Civil penalties
			 for violation
				(a)Authority To
			 access penaltiesThe Secretary of Agriculture may assess, by
			 written order, a civil penalty against a person that violates a provision of
			 section 105, including a regulation promulgated or order issued under such
			 section. Each violation, and each day during which a violation continues, shall
			 be a separate offense.
				(b)Amount and
			 factors in accessing penaltiesThe maximum amount that may be
			 accessed under this section for a violation may not exceed $1,000,000. In
			 determining the amount of the civil penalty, the Secretary shall take into
			 account—
					(1)the gravity of the
			 violation;
					(2)the degree of
			 culpability;
					(3)the size and type
			 of the business; and
					(4)any history of
			 prior offenses under such section or other laws administered by the
			 Secretary.
					(c)Notice and
			 opportunity for hearingThe Secretary shall not assess a civil
			 penalty under this section against a person unless the company is given notice
			 and opportunity for a hearing on the record before the Secretary in accordance
			 with sections 554 and 556 of title 5, United States Code.
				(d)Judicial
			 review(1)An
			 order assessing a civil penalty against a person under subsection (a) may be
			 reviewed only in accordance with this subsection. The order shall be final and
			 conclusive unless the person—
						(A)not later than 30 days after the
			 effective date of the order, files a petition for judicial review in the United
			 States court of appeals for the circuit in which the person resides or has its
			 principal place of business or in the United States Court of Appeals for the
			 District of Columbia; and
						(B)simultaneously sends a copy of the
			 petition by certified mail to the Secretary.
						(2)The Secretary shall promptly file in
			 the court a certified copy of the record on which the violation was found and
			 the civil penalty assessed.
					(e)Collection
			 action for failure To pay assessmentIf a person fails to pay a
			 civil penalty after the order assessing the civil penalty has become final and
			 unappealable, the Secretary shall refer the matter to the Attorney General, who
			 shall bring a civil action to recover the amount of the civil penalty in United
			 States district court. In the collection action, the validity and
			 appropriateness of the order of the Secretary imposing the civil penalty shall
			 not be subject to review.
				106.Report to
			 Congress on alternative methods to produce pharmaceutical and industrial
			 cropsThe National Academy of
			 Sciences shall submit to Congress a report that explores alternative methods to
			 produce pharmaceuticals or industrial chemicals that have the advantage of
			 being conducted in controlled production facilities and do not present the risk
			 of contamination.
			IIGenetically
			 engineered food safety
			201.Short
			 titleThis title may be cited
			 as the Genetically Engineered Food Safety
			 Act.
			202.FindingsThe Congress finds as follows:
				(1)Genetic
			 engineering is an artificial gene transfer process wholly different from
			 traditional breeding.
				(2)Genetic
			 engineering can be used to produce new versions of virtually all plant and
			 animal foods. Thus, within a short time, the food supply could consist almost
			 entirely of genetically engineered products.
				(3)This conversion
			 from a food supply based on traditionally bred organisms to one based on
			 organisms produced through genetic engineering could be one of the most
			 important changes in our food supply in this century.
				(4)Genetically
			 engineered foods present new issues of safety that have not been adequately
			 studied.
				(5)The Congress has
			 previously required that food additives be analyzed for their safety prior to
			 their placement on the market.
				(6)Adding new genes
			 into a food should be considered adding a food additive, thus requiring an
			 analysis of safety factors.
				(7)Federal agencies
			 have failed to uphold congressional intent of the Food Additives Amendment of
			 1958 by allowing genetically engineered foods to be marketed, sold and
			 otherwise used without requiring pre-market safety testing addressing their
			 unique characteristics.
				(8)The food additive
			 process gives the Food and Drug Administration discretion in applying the
			 safety factors that are generally recognized as appropriate to evaluate the
			 safety of food and food ingredients.
				(9)Given the
			 consensus among the scientific community that genetic engineering can
			 potentially introduce hazards, such as allergens or toxins, genetically
			 engineered foods need to be evaluated on a case-by-case basis and cannot be
			 presumed to be generally recognized as safe.
				203.Federal
			 determination of safety of genetically engineered food; regulation as food
			 additive
				(a)Inclusion in
			 definition of food additiveSection 201 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 321) is amended—
					(1)in paragraph (s),
			 by adding after and below subparagraph (6) the following sentence:
						
							Such term
				includes the different genetic constructs, proteins of such constructs,
				vectors, promoters, marker systems, and other appropriate terms that are used
				or created as a result of the creation of a genetically engineered food (as
				defined in paragraph (ss)), other than a genetic construct, protein, vector,
				promoter, or marker system or other appropriate term for which an application
				under section 505 or 512 has been filed. For purposes of this Act, the term
				genetic food additive means a genetic construct, protein, vector,
				promoter, or marker system or other appropriate term that is so
				included.;
				and
					(2)by adding at the
			 end the following:
						
							(ss)(1)The term
				genetically engineered food means food that contains or was
				produced with a genetically engineered material.
								(2)The term genetically engineered
				material means material derived from any part of a genetically
				engineered organism, without regard to whether the altered molecular or
				cellular characteristics of the organism are detectable in the material.
							(3)The term genetically engineered
				organism means—
								(A)an organism that has been altered at
				the molecular or cellular level by means that are not possible under natural
				conditions or processes (including but not limited to recombinant DNA and RNA
				techniques, cell fusion, microencapsulation, macroencapsulation, gene deletion
				and doubling, introducing a foreign gene, and changing the positions of genes),
				other than a means consisting exclusively of breeding, conjugation,
				fermentation, hybridization, in vitro fertilization, tissue culture, or
				mutagenesis; and
								(B)an organism made through sexual or
				asexual reproduction (or both) involving an organism described in clause (A),
				if possessing any of the altered molecular or cellular characteristics of the
				organism so described.
								(4)For purposes of subparagraph (1), a
				food shall be considered to have been produced with a genetically engineered
				material if the organism from which the food is derived has been injected or
				otherwise treated with a genetically engineered material (except that the use
				of manure as a fertilizer for raw agricultural commodities may not be construed
				to mean that such commodities are produced with a genetically engineered
				material).
							.
					(b)Petition To
			 establish safety
					(1)Data in
			 petitionSection 409(b)(2) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 348(b)(2)) is amended by adding after and below subparagraph (E) the
			 following sentence:
						
							In the
				case of a genetic food additive, such reports shall include all data that was
				collected or developed pursuant to the investigations, including data that does
				not support the claim of safety for
				use..
					(2)Notices; public
			 availability of informationSection 409(b)(5) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 348(b)(5)) is amended—
						(A)by striking
			 (5) and inserting (5)(A); and
						(B)by adding at the
			 end the following subparagraphs:
							
								(B)In the case of a genetic food
				additive:
									(i)Promptly after providing the notice
				under subparagraph (A), the Secretary shall make available to the public all
				reports and data described in paragraph (2)(E) that are contained in the
				petition involved, and all other information in the petition to the extent that
				the information is relevant to a determination of the safety for use of the
				additive.
									(ii)Such notice shall state whether any
				information in the petition is not being made available to the public because
				the Secretary has made a determination that the information does not relate to
				the safety for use of the additive. Any person may petition the Secretary for a
				reconsideration of such a determination.
									(C)In the case of genetic food
				additives:
									(i)The Secretary shall maintain and make
				available to the public through telecommunications a list of petitions that are
				pending under this subsection and a list of petitions for which regulations
				under subsection (c)(1)(A) have been established. Such list shall include
				information on the additives involved, including the source of the additives,
				and including any information received by the Secretary pursuant to clause
				(ii).
									(ii)If a regulation is in effect under
				subsection (c)(1)(A) for a genetic food additive, any person who manufactures
				such additive for commercial use shall submit to the Secretary a notification
				of any knowledge of data that relate to the adverse health effects of the
				additive, when knowledge is acquired by the person after the date on which the
				regulation took effect. If the manufacturer is in possession of the data, the
				notification shall include the data. The Secretary shall by regulation
				establish the scope of the responsibilities of manufacturers under this clause,
				including such limits on the responsibilities as the Secretary determines to be
				appropriate.
									.
						(3)Effective date
			 of regulation regarding safe use; opportunity for public
			 commentSection 409(c)(2) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 348(c)(2)) is amended—
						(A)by striking
			 (2) and inserting (2)(A); and
						(B)by adding at the
			 end the following subparagraph:
							
								(B)(i)In the case of a genetic
				food additive, an order under paragraph (1)(A) may not be issued regarding the
				petition involved before the expiration of the applicable period under clause
				(ii). During such period, and continuing until an order under paragraph (1) is
				issued, the Secretary shall provide interested persons an opportunity to submit
				to the Secretary comments on the petition. In publishing such notice, the
				Secretary shall inform the public of such opportunity.
									(ii)For purposes of clause (i), the
				applicable period under this clause regarding a petition is the 30-day period
				beginning on the date on which the Secretary has under subparagraph (B)(i) of
				subsection (b)(5) made information available to the public regarding the
				petition, except that, if under subparagraph (B)(ii) of such subsection the
				Secretary finds in favor of a person who files for reconsideration (relating to
				a determination by the Secretary that information does not relate to safety),
				such 30-day period is extended by an additional period of 30-days. For purposes
				of the preceding sentence, a discrete 30-day extension applies to each such
				reconsideration for which the Secretary finds in favor of the person filing for
				reconsideration.
									.
						(4)Consideration of
			 certain factorsSection 409(c) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 348(c)) is amended by adding at the end the following
			 paragraph:
						
							(6)In the case of a genetic food
				additive, the factors considered by the Secretary regarding safety for use
				shall include (but not be limited to) the results of the following
				analyses:
								(A)Allergenicity effects resulting from
				the added proteins, including proteins not found in the food supply.
								(B)Pleiotropic effects. The Secretary
				shall require tests to determine the potential for such effects (using
				molecular characterization, biochemical characterization, mRNA profiling, or
				other techniques, or as appropriate, combinations of such techniques).
								(C)Appearance of new toxins or increased
				levels of existing toxins.
								(D)Changes in the functional
				characteristics of food.
								(E)Changes in the levels of important
				nutrients.
								(F)Changes in the levels of
				anti-nutrients.
								.
					(5)Certain
			 testsSection 409(c) of the Federal Food, Drug, and Cosmetic Act, as
			 amended by paragraph (4), is amended by adding at the end the following
			 paragraph:
						
							(7)In the case of genetic food
				additives:
								(A)If a genetic food additive is a
				protein from a commonly or severely allergenic food, the Secretary may not
				establish a regulation under paragraph (1)(A) if the petition under subsection
				(b)(1) fails to include full reports of investigations that used serum or skin
				tests (or other advanced techniques) on a sensitive population to determine
				whether such additive is commonly or severely allergenic.
								(B)(i)If a genetic food
				additive is a protein that has not undergone the investigations described in
				subparagraph (A), the Secretary may not establish a regulation under paragraph
				(1)(A) if the petition under subsection (b)(1) fails to include full reports of
				investigations that used the best available biochemical and physiological
				protocols to evaluate whether it is likely that the protein involved is an
				allergen.
									(ii)For purposes of clause (i), the
				Secretary shall by regulation determine the best available biochemical and
				physiological protocols. In carrying out rulemaking under the preceding
				sentence, the Secretary shall consult with the Director of the National
				Institutes of
				Health.
									.
					(6)Prohibited
			 additivesSection 409(c) of the Federal Food, Drug, and Cosmetic Act, as
			 amended by paragraph (5), is amended by adding at the end the following
			 paragraph:
						
							(8)In the case of a genetic food
				additive, the Secretary may not establish a regulation under paragraph (1)(A)
				if—
								(A)the additive is a protein and a report
				of an investigation finds that the additive is likely to be commonly or
				severely allergenic;
								(B)the additive is a protein and a report
				of an investigation that uses a protocol described in paragraph (7)(B) fails to
				find with reasonable certainty that the additive is unlikely to be an allergen;
				or
								(C)effective June 1, 2006, a selective
				marker is used with respect to the additive, the selective marker will remain
				in the food involved when the food is marketed, and the selective marker
				inhibits the function of one or more
				antibiotics.
								.
					(7)Additional
			 provisionsSection 409(c) of the Federal Food, Drug, and Cosmetic Act, as
			 amended by paragraph (6), is amended by adding at the end the following
			 paragraph:
						
							(9)(A)In determining the
				safety for use of genetic food additives, the Secretary may (directly or
				through contract) conduct investigations of such additives for purposes of
				supplementing the information provided to the Secretary pursuant to petitions
				under subsection (b)(1).
								(B)To provide the Congress with a
				periodic independent, external review of the Secretary’s formulation of the
				approval process under paragraph (1)(A) that relates to genetic food additives,
				the Secretary shall enter into an agreement with the Institute of Medicine.
				Such agreement shall provide that, if the Institute of Medicine has any
				concerns regarding the approval process, the Institute of Medicine will submit
				to the Congress a report describing such
				concerns.
								.
					(c)Regulation
			 issued on secretary’s initiativeSection 409(d) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 348(d)) is amended—
					(1)by striking
			 (d) The Secretary and inserting (d)(1) Subject to
			 paragraph (2), the Secretary; and
					(2)by adding at the
			 end the following paragraph:
						
							(2)The provisions of subsections (b) and
				(c) that expressly reference genetic food additives apply with respect to a
				regulation proposed by the Secretary under paragraph (1) to the same extent and
				in the same manner as such provisions apply with respect to a petition filed
				under subsection
				(b)(1).
							.
					(d)Civil
			 penaltiesSection 303 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 333) is amended by adding at the end the following subsection:
					
						(h)(1)With respect to a
				violation of section 301(a), 301(b), or 301(c) involving the adulteration of
				food by reason of failure to comply with the provisions of section 409 that
				relate to genetic food additives, any person engaging in such a violation shall
				be liable to the United States for a civil penalty in an amount not to exceed
				$100,000 for each such violation.
							(2)Paragraphs (5) through (7) of
				subsection (f) apply with respect to a civil penalty under paragraph (1) of
				this subsection to the same extent and in the same manner as such paragraphs
				(5) through (7) apply with respect to a civil penalty under paragraph (1), (2),
				(3), (4), or (9) of subsection
				(f).
							.
				(e)Citizen
			 suitsChapter III of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 331 et seq.) is amended by
			 adding at the end the following section:
					
						311.Citizen suits
				regarding genetic food additives
							(a)In
				generalExcept as provided in subsection (c), any person may on
				his or her behalf commence a civil action in an appropriate district court of
				the United States against—
								(1)a person who is
				alleged to have engaged in a violation of section 301(a), 301(b), or 301(c)
				involving the adulteration of food by reason of failing to comply with the
				provisions of section 409 that relate to genetic food additives; or
								(2)the Secretary
				where there is alleged a failure of the Secretary to perform any act or duty
				under section 409 that relates to such additives and is not
				discretionary.
								(b)ReliefIn
				a civil action under subsection (a), the district court involved may, as the
				case may be—
								(1)enforce the
				compliance of a person with the applicable provisions referred to paragraph (1)
				of such subsection; or
								(2)order the
				Secretary to perform an act or duty referred to in paragraph (2) of such
				subsection.
								(c)Limitations
								(1)Notice to
				SecretaryA civil action may not be commenced under subsection
				(a)(1) prior to 60 days after the plaintiff has provided to the Secretary
				notice of the violation involved.
								(2)Relation to
				actions of SecretaryA civil action may not be commenced under
				subsection (a)(2) if the Secretary has commenced and is diligently prosecuting
				a civil or criminal action in a district court of the United States to enforce
				compliance with the applicable provisions referred to in subsection
				(a)(1).
								(d)Right of
				Secretary To interveneIn any civil action under subsection (a),
				the Secretary, if not a party, may intervene as a matter of right.
							(e)Award of costs;
				filing of bondIn a civil action under subsection (a), the
				district court involved may award costs of litigation (including reasonable
				attorney and expert witness fees) to any party whenever the court determines
				such an award is appropriate. The court may, if a temporary restraining order
				or preliminary injunction is sought, require the filing of a bond or equivalent
				security in accordance with the Federal Rules of Civil Procedure.
							(f)Savings
				provisionThis section does not restrict any right that a person
				(or class of persons) may have under any statute or common law to seek
				enforcement of the provisions referred to subsection (a)(1), or to seek any
				other relief (including relief against the
				Secretary).
							.
				(f)Rule of
			 constructionWith respect to section 409 of the
			 Federal Food, Drug, and Cosmetic Act
			 as amended by this section, compliance with the provisions of such section 409
			 that relate to genetic food additives does not constitute an affirmative
			 defense in any cause of action under Federal or State law for personal injury
			 resulting in whole or in part from a genetic food additive.
				204.User fees
			 regarding determination of safety of genetic food additivesChapter IV of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 341 et seq.) is amended by inserting after section 409 the following
			 section:
				
					409A.User fees
				regarding safety of genetic food additives
						(a)In
				generalIn the case of
				genetic food additives, the Secretary shall in accordance with this section
				assess and collect a fee on each petition that is filed under section
				409(b)(1). The fee shall be collected from the person who submits the petition,
				is due upon submission of the petition, and shall be assessed in an amount
				determined under subsection (c). This section applies as of the first fiscal
				year that begins after the date of promulgation of the final rule required in
				section 206 of the Genetically Engineered Food Safety Act (referred to in this
				section as the first applicable fiscal year).
						(b)Purpose of
				fees
							(1)In
				generalThe purposes of fees under subsection (a) are as
				follows:
								(A)To defray
				increases in the costs of the resources allocated for carrying out section 409
				for the first applicable fiscal year over the costs of carrying out such
				section for the preceding fiscal year, other than increases that are not
				attributable to the responsibilities of the Secretary with respect to genetic
				food additives.
								(B)To provide for a
				program of basic and applied research on the safety of genetic food additives
				(to be carried out by the Commissioner). The program shall address fundamental
				questions and problems that arise repeatedly during the process of reviewing
				petitions under section 409(b)(1) with respect to genetic food additives, and
				shall not directly support the development of new genetically engineered
				foods.
								(2)Allocations by
				SecretaryOf the total fee revenues collected under subsection
				(a) for a fiscal year, the Secretary shall reserve and expend—
								(A)95 percent for the
				purpose described in paragraph (1)(A); and
								(B)5 percent for the
				purpose described in paragraph (1)(B).
								(3)Certain
				provisions regarding increased administrative costsWith respect
				to fees under subsection (a):
								(A)Increases referred
				to in paragraph (1)(A) include the costs of the Secretary in providing for
				investigations under section 409(c)(9)(A).
								(B)Increases referred
				to in paragraph (1)(A) include increases in costs for an additional number of
				full-time equivalent positions in the Department of Health and Human Services
				to be engaged in carrying out section 409 with respect to genetic food
				additives.
								(c)Total fee
				revenues; individual fee amountsThe total fee revenues collected
				under subsection (a) for a fiscal year shall be the amounts appropriated under
				subsection (f)(2) for such fiscal year. Individual fees shall be assessed by
				the Secretary on the basis of an estimate by the Secretary of the amount
				necessary to ensure that the sum of the fees collected for such fiscal year
				equals the amount so appropriated. In assessing the individual fees, the
				Secretary shall by regulation provide for the assessment of reduced fee amounts
				for entities that are small businesses, or nonprofit private entities, as
				defined by the Secretary for purposes of this section.
						(d)Fee waiver or
				reductionThe Secretary shall grant a waiver from or a reduction
				of a fee assessed under subsection (a) if the Secretary finds that the fee to
				be paid will exceed the anticipated present and future costs incurred by the
				Secretary in carrying out the purposes described in subsection (b) (which
				finding may be made by the Secretary using standard costs).
						(e)Assessment of
				fees
							(1)LimitationFees
				may not be assessed under subsection (a) for a fiscal year beginning after the
				first applicable fiscal year unless the amount appropriated for salaries and
				expenses of the Food and Drug Administration for such fiscal year is equal to
				or greater than the amount appropriated for salaries and expenses of the Food
				and Drug Administration for the first applicable fiscal year multiplied by the
				adjustment factor applicable to the fiscal year involved, except that in making
				determinations under this paragraph for the fiscal years involved there shall
				be excluded—
								(A)the amounts
				appropriated under subsection (f)(2) for the fiscal years involved; and
								(B)the amounts
				appropriated under sections 736(g), 738(h), 740(g), and 741(g) for such fiscal
				years.
								(2)AuthorityIf
				under paragraph (1) the Secretary does not have authority to assess fees under
				subsection (a) during a portion of a fiscal year, but does at a later date in
				such fiscal year have such authority, the Secretary, notwithstanding the due
				date under such subsection for fees, may assess and collect such fees at any
				time in such fiscal year, without any modification in the rate of the
				fees.
							(f)Crediting and
				availability of fees
							(1)In
				generalFees collected for a fiscal year pursuant to subsection
				(a) shall be credited to the appropriation account for salaries and expenses of
				the Food and Drug Administration and shall be available in accordance with
				appropriation Acts until expended without fiscal year limitation. Such sums as
				may be necessary may be transferred from the Food and Drug Administration
				salaries and expenses appropriation account without fiscal year limitation to
				such appropriation account for salaries and expenses with such fiscal year
				limitation. The sums transferred shall be available solely for the purposes
				described in paragraph (1) of subsection (b), and the sums are subject to
				allocations under paragraph (2) of such subsection.
							(2)Authorization of
				appropriations
								(A)First fiscal
				yearFor the first applicable fiscal year—
									(i)there is
				authorized to be appropriated for fees under subsection (a) an amount equal to
				the amount of increase determined under subsection (b)(1)(A) by the Secretary
				(which amount shall be published in the Federal Register); and
									(ii)in addition,
				there is authorized to be appropriated for fees under subsection (a) an amount
				determined by the Secretary to be necessary to carry out the purpose described
				in subsection (b)(1)(B) (which amount shall be so published).
									(B)Subsequent
				fiscal yearsFor each of the four fiscal years following the
				first applicable fiscal year—
									(i)there is
				authorized to be appropriated for fees under subsection (a) an amount equal to
				the amount that applied under subparagraph (A)(i) for the first applicable
				fiscal year, except that such amount shall be adjusted under paragraph (3)(A)
				for the fiscal year involved; and
									(ii)in addition,
				there is authorized to be appropriated for fees under subsection (a) an amount
				equal to the amount that applied under subparagraph (A)(ii) for the first
				applicable fiscal year, except that such amount shall be adjusted under
				paragraph (3)(B) for the fiscal year involved.
									(3)Adjustments
								(A)Agency cost of
				resourcesFor each fiscal year other than the first applicable
				fiscal year, the amount that applied under paragraph (2)(A)(i) for the first
				applicable fiscal year shall be multiplied by the adjustment factor (as defined
				in subsection (i)).
								(B)Research
				programFor each fiscal year other than the first applicable
				fiscal year, the amount that applied under paragraph (2)(A)(ii) for the first
				applicable fiscal year shall be adjusted by the Secretary (and as adjusted
				shall be published in the Federal Register) to reflect the greater of—
									(i)the total
				percentage change that occurred during the preceding fiscal year in the
				Consumer Price Index for all urban consumers (all items; U.S. city average);
				or
									(ii)the total
				percentage change for such fiscal year in basic pay under the General Schedule
				in accordance with section 5332 of title 5, United States Code, as adjusted by
				any locality-based comparability payment pursuant to section 5304 of such title
				for Federal employees stationed in the District of Columbia.
									(4)OffsetAny
				amount of fees collected for a fiscal year under subsection (a) that exceeds
				the amount of fees specified in appropriation Acts for such fiscal year shall
				be credited to the appropriation account of the Food and Drug Administration as
				provided in paragraph (1), and shall be subtracted from the amount of fees that
				would otherwise be authorized to be collected under this section pursuant to
				appropriation Acts for a subsequent fiscal year.
							(g)Collection of
				unpaid feesIn any case where the Secretary does not receive
				payment of a fee assessed under subsection (a) within 30 days after it is due,
				such fee shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
						(h)ConstructionThis
				section may not be construed as requiring that the number of full-time
				equivalent positions in the Department of Health and Human Services, for
				officers, employers, and advisory committees not engaged in carrying out
				section 409 with respect to genetic food additives be reduced to offset the
				number of officers, employees, and advisory committees so engaged.
						(i)Definition of
				adjustment factorFor purposes of this section, the term
				adjustment factor applicable to a fiscal year is the lower
				of—
							(1)the Consumer Price
				Index for all urban consumers (all items; United States city average) for April
				of the preceding fiscal year divided by such Index for April of the first
				applicable fiscal year; or
							(2)the total of
				discretionary budget authority provided for programs in categories other than
				the defense category for the immediately preceding fiscal year (as reported in
				the Office of Management and Budget sequestration preview report, if available,
				required under section 254(c) of the Balanced Budget and Emergency Deficit
				Control Act of 1985) divided by such budget authority for the first applicable
				fiscal year (as reported in the Office of Management and Budget final
				sequestration report submitted for such year).
							For
				purposes of this subsection, the terms budget authority and
				category have the meaning given such terms in the Balanced Budget
				and Emergency Deficit Control Act of
				1985..
			205.Embargo
			 authority
				(a)Embargo
					(1)Temporary
			 detentionSection 304(g)(1) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 334(g)(1)) is amended—
						(A)in the first
			 sentence—
							(i)by
			 striking If during and all that follows through order the
			 device or tobacco product detained and inserting the following:
			 If, during an inspection conducted under section 704, an officer or
			 employee of the Department has reason to believe that a food, device, or
			 tobacco product is in violation of this Act, such officer or employee may order
			 the food, device, or tobacco product detained; and
							(ii)by
			 striking he may authorize and inserting the Secretary may
			 authorize;
							(B)in the second and
			 third sentences, by striking device or tobacco product each
			 place it appears and inserting food, device, or tobacco
			 product;
						(C)by striking the
			 fourth and fifth sentences; and
						(D)by adding at the
			 end the following sentence: A detention order under this paragraph shall
			 be considered final agency action..
						(2)Conforming
			 amendmentsChapter III of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 331 et seq.) is amended—
						(A)in section
			 301(r)—
							(i)by
			 striking device or tobacco product the first place such term
			 appears and inserting food, device, or tobacco product;
			 and
							(ii)by
			 striking the device or tobacco product and inserting such
			 food, device, or tobacco product; and
							(B)in section
			 304(g)(2)—
							(i)in
			 subparagraph (A), by striking device or tobacco product and
			 inserting food, device, or tobacco product; and
							(ii)in
			 subparagraph (B), by striking device each place it appears and
			 inserting food or device.
							(b)Date certain for
			 proposed and final rulesWithin six months of the date of the
			 enactment of this title, the Secretary of Health and Human Services shall
			 propose a revision to the regulations in effect on such date under section
			 304(g) of the Federal Food, Drug, and Cosmetic
			 Act to include food. Within three months of the date such proposed
			 revision is published in the Federal Register, the Secretary shall issue a
			 final revision of such regulations.
				(c)ConfidentialityFor
			 any food embargoed, seized, or recalled under the
			 Federal Food, Drug, and Cosmetic
			 Act, the Food and Drug Administration shall disclose all necessary
			 information without regard to business confidentiality, if such disclosure is
			 necessary to fully embargo, seize, or recall any adulterated food.
				(d)Food retailer
			 registrationAll food retailers shall register with the Food and
			 Drug Administration for the purpose of expediting recalls, embargoes, and
			 seizures under the Federal Food, Drug, and
			 Cosmetic Act.
				206.Rulemaking;
			 effective date; previously unregulated marketed additives
				(a)Rulemaking;
			 effective dateNot later than one year after the date of the
			 enactment of this title, the Secretary of Health and Human Services shall by
			 regulation establish criteria for carrying out section 409 of the
			 Federal Food, Drug, and Cosmetic Act
			 in accordance with the amendments made by section 203, and criteria for
			 carrying out section 409A of such Act (as added by section 204). Such
			 amendments take effect upon the expiration of the 30-day period beginning on
			 the date on which the Secretary promulgates the final rule under the preceding
			 sentence, subject to subsection (b).
				(b)Previously
			 unregulated marketed additives
					(1)In
			 generalIn the case of a genetic food additive (as defined
			 pursuant to the amendments made by section 203) that in the United States was
			 in commercial use in food as of the day before the date on which the final rule
			 under subsection (a) is promulgated, the amendments made by this title apply to
			 the additive upon the expiration of the two-year period beginning on the date
			 on which the final rule is promulgated, subject to paragraph (2).
					(2)User
			 feesWith respect to a genetic food additive described in
			 paragraph (1), such paragraph does not waive the applicability of section 409A
			 of the Federal Food, Drug, and Cosmetic
			 Act to a petition under section 409(b)(1) of such Act that is filed
			 before the expiration of the two-year period described in such
			 paragraph.
					
